904 F.2d 707
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bruno A. OCHOEO, Plaintiff-Appellant,v.FEDERAL BUREAU OF INVESTIGATION, Defendant-Appellee.
No. 89-4135.
United States Court of Appeals, Sixth Circuit.
June 19, 1990.

Before MILBURN and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Bruno A. Ochoeo appeals the dismissal of his civil rights action for failure to provide a short and plain statement of his claim as required under Fed.R.Civ.P. 8(a).  Ochoeo moves this court for oral argument.  Upon consideration, we will deny the motion and affirm the judgment of the district court.


3
We conclude that the dismissal was proper for the reasons stated in the district court's order of December 6, 1989, and because plaintiff's allegations are vague and conclusory at best and are insufficient to state a claim.   See Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir.1987).


4
Accordingly, the motion for oral argument is denied and the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.